 GAMBLE'S INC.77Gamble's, Inc.andUnited Steelworkers of America,AFL-CIO. Case 15-CA-3236March 26, 1969DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn October 8, 1968, Trial Examiner Paul Bisgyerissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices inviolation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint.Thereafter,GeneralCounselfiledexceptions to the Decision and a supporting brief,and the Respondent filed exceptions to the Decisionand a supporting brief, and a brief in reply toGeneral Counsel's exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, with the following modification.At the hearing, the General Counsel requested theTrialExaminertomakeprovisioninhisRecommended Order for the reimbursement of thediscriminatee for all expenses reasonably incurred byhim in his search for work,whether successful ornot.Inan attempt to show that the discriminateehad indeed incurred such expenses, the GeneralCounselmade an offer of proof that thediscriminatee had on various occasions since hisdischargeapproached various employers in theMontgomeryarea,includingonewhichheapproached at least 6 to 10 times, and that he hadincurred traveling expenses in this attempt.The Trial Examiner, at the hearing, ruled thatthiswas a matter that should not be determined inthis proceeding, but should rather be decided in asubsequent backpay proceeding, should he find thatthere was indeed a discriminatory discharge. In hisIn agreeingwith the TrialExaminer that the General Counsel failed toprove that Butler was a victim of discnmmation,we agree also that Butlerdid say onFebruary13 that he was going to quit,and also that he wastold he was fired for leaving work without permissionWhether this befound as a quit or as a discharge for unauthorized absence,the record, inany event,does not establish discriminatory treatmentDecision,however,theTrialExaminerrecommended that the discriminatee be creditedwith reasonable expenses incurred in seeking otheremployment,whether successful or not.In view of the Trial Examiner's ruling at thehearing and the state of the record on this question,we are not persuaded that we should, at this time,pass upon the General Counsel's request that thediscriminateebereimbursedforallexpensesincurred by him in seeking employment, regardlessof whether he was successful or not. This dispositiondoes not, of course, preclude the General Counselfrom urging his position on this matter at thecompliance stage of this proceeding or in anybackpay proceeding which may ensue; and he mayrequest the Board to modify its order to includesuch expenses at an appropriate time. Accordingly,we shall provide for our customary order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Gamble's, Inc.,Montgomery,Alabama,itsofficers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Substitute the following for paragraph 2, (a), ofthe Trial Examiner's Recommended Order:(a)OfferGlennH.Hall immediate and fullreinstatement to his former or a substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by reason of the discrimination against himby payment to him of a sum of money equal to thatwhich he normally would have earned from January18, 1968, the date of his discharge, to the date ofthe offer of reinstatement, less his net earningsduring said period. Backpay shall be computed withinterestonaquarterlybasisinthemannerprescribedby the Board inFW.WoolworthCompany,90 NLRB 289-294, andIsisPlumbing &Heating Co.,138 NLRB 716.2.Substitutethefollowingfortheseventhindented paragraph of the notice attached to theTrial Examiner's Decision:WE WILL offer Glenn H. Hall immediate andfull reinstatement to his former or a substantiallyequivalentposition,withoutprejudice to hisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by reason of the discrimination againsthim by payment to him of a sum of money equalto that which he normally would have earnedfrom January 18, 1968, the date of his discharge,to the date of the offer of reinstatement. Backpayshall be computed with interest on a quarterly175NLRB No. 13 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasis in the mannerprescribed by theBoard inF W Woolworth Company,90 NLRB 289-294, andIsisPlumbing&HeatingCo.,138 NLRB 716.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Trial Examiner This proceeding, withall the parties represented, was heard on June 4, 5 and 18,1968, at Montgomery, Alabama, on the complaint of theGeneral Counsel issued on February 28, 1968,' which wassubsequentlyamended, and the amended answer ofGamble's,Inc.,'hereincalledtheRespondentorCompany. The questions litigated and presented fordecisionarewhether the Respondent, in violation ofSection 8(a)(3) of the National Labor Relations Act, asamended, discriminatorily discharged employees Glenn H.HallandPaulD.Butlerbecauseof their unionmembership and activities, and whether, by this and otherconduct, it interferedwith,restrainedand coercedemployees in the exercise of their right to organize, inviolation of Section 8(a)(1) of the Act. Although affordedtheopportunity, the partieswaivedoralargument.Thereafter,however, theGeneralCounseland theRespondent filed briefs in support of their respectivepositionsUpon the entire record,' and from my observation ofthe demeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Texas corporation, is engaged in thesteelfabricating business at its plant inMontgomery,Alabama. In the course and conduct of its operations, theRespondent annually ships goods and products valued inexcess of $50,000 directly to points outside the State ofAlabama. It also annually purchases goods and productsexceeding $50,000 in value which are shipped to its plantfrom points outside the State.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. I further find thateffectuationof the policies of the Act warrants theBoard's assertion of jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, hereincalled theUnion, is a labor organization within themeaning of Section 2(5) of the ActThe complaintisbased on a charge filedon January 24, 1968, a copy ofwhich was duly servedupon the Respondentby registeredmail the sameday'The name of this casereflects theRespondent'sname as corrected atthe hearing'The General Counsel'sunopposed motion tocorrect the transcript oftestimony taken herein,notice ofwhich was duly servedon all the parties,isherebygranted and the transcriptis correctedin the respects thereinrequested1.The Union's appearance at the plant; theRespondent's reactionThe Respondent is engaged in the fabrication of steelon a job shop basis, that is, according to customer'sspecifications. Its work force at its peak consisted of 200employees reached in March 1967, gradually decreasingthereafter to 157 inMarch 1968, when the downtrendbegan to reverse itself.In September 1967, the Union undertook to organizetheRespondent's employees. Obviously not happy overthis event, Albert JGamble, the Respondent's president,on September 18, assembled the employees and read aprepared speech, not alleged to violate the Act, in whichhe vigorously expressed his and the Company's oppositionto the Union, as he undeniably was privileged to do.'Among other things, Gamble asserted that the Unionwould be of no help to the employees or the Companysince it was more interested in the employees' money;impugned the Union's motives to make money byengaging in the business of "selling memberships andcollecting dues," initiation fees, fines and assessments;urged the employees not to pay an "outsider" to speak tohim on their behalf and thus cut off communicationbetween him and the employees and "build a wall ofdistrust"between them; and invited the employees tobring their problems and complaints directly to him.Referring to the benefits, wages and other workingconditionstheemployeeswereenjoying,Gambledisparaged union promises to induce employees to sign acard or vote for the Union for the asserted reason thatsuchpromisescouldnotbefulfilledwithout theCompany's agreement.Gamble then minimized theimportance of a union election victory, saying that it onlymeant that the Union had a right to bargain over termsand conditions of employment, and that its demands mustbe acceptable to the Company and could only be forcedupon it by a strike which would cause the strikers to losewages and possibly their jobs if they were replaced.Gamble concluded his address with advice to theemployees that they did not have to sign a union card or,underAlabama's "right-to-work law," to ever join aunion to keep their jobsIn the months following his speech, Gamble, inconversationswithindividualemployees,soughttodissuade them from supporting the Union. Except for theincidents related below which are alleged to constituteunlawful infringements upon employee self-organizationalrights,notestimonyregardingthedetailsofabove-mentioned individual conversations was adducednor is it contended that Gamble's remarks made thereinwere coercive or otherwise exceeded the bounds ofpermissible comment.a.Gamble's conversation withemployee NoblesOn a Monday morning in November 1967, President'Section 8(c) of the Act provides that[t]he expressing of any views,argument,or opinion,or the disseminationthereof,whether in written, printed,graphic or visual form, shall notconstitute or be evidence of an unfair labor practice under any of theprovisions of this Act, if such expression contains no threat of reprisal orforce or promise of benefit GAMBLE'S INC.79Gamble approached employee James Nobles in the plantas the latter was preparing to go to work and engagedhim ina conversation, the nature of which is sharply indispute.According to Nobles' account, the followingoccurredGamble,in anangry mood, asked Nobles whyhe had "such influence' and favoritism for theunion." Inreply,Nobles stated that Gamble never heard him say hewas foror againsttheUnion. This elicited Gamble'sresponse that, if he were neither for nor against theUnion, then why did he have "enough influence on theunionto attend the unionmeeting"the previous Saturday.Gamble also asked Nobles what the Union had promisedhim, adding that it would promise him everything but gethim nothing and that all it was interested in was his $5monthly dues. Nobles denied that the Union promisedhim anything or that he made any promises to the Union.At the close of their conversation, Gamble remindedNobles thata unionwould not help him "personally" butwould hurt him and suggested that if he favored theUnion so much, he should leave the Company's employand go to work in a union shop.Gamble gave an entirely different version of thisconversation.Aftercategoricallydenyingtheinterrogation, knowledge of Nobles'unionsympathies orhisattendanceatunionmeetings,the other remarksimputed to him, or that he was agitated, Gamble testifiedthat his statements to Nobles followed the general tenorof his September 18 speech discussed above. Specifically,he testified, he pointed out that the Company was a goodplace to work, that it offered good working conditions,and that the Company would not benefit from a unionizedshopNobles, who isno longer inthe Respondent's employ,impressedme as adisinterested and reliable witness whoserecollectionof this event was more accurate thanGamble's. I, accordingly, credit Nobles' testimony.b The Gamble-Hallconversationof December S,1967unionaffiliation or sympathies! However, I do not creditGamble's denial of knowledge of Hall's membership in theUnion or that his remarks were aimed at any labororganizationSince there is no evidence that Hall hadindicated toGamble his dissatisfaction with his job,Gamble's reference to Hall's dissatisfaction can have nomeaning except as it relates to his union membership andactivity, which is discussed below.c.The presence of Respondent's Vice PresidentAtchison near the Union's meeting hallThe Union scheduled a meeting of the Respondent'semployees for Saturday afternoon, January 20, 1968, atthe Labor Temple in Montgomery. Before the meetingbegan, FrankW. Atchison, Jr., the Respondent's vicepresident and sales manager, drove up to this area, parkedacross the street from the Labor Temple, where heremained in his car observing the Labor Temple. In themeantime, a number of employees, who were outside theLabor Temple waiting for employees to assemble for themeeting,noticedAtchison'scarwhichboretheRespondent's emblem.Before they could investigatefurther,Atchison drove his car up the street, made a Uturn, proceeded past the Temple and left the vicinity.Atchison readily admitted his presence near the LaborTemple but denied that he was there for the purpose ofsurveillance or that he reported his observations to othermanagement officials. Instead, he offered the explanation,which I find too incredible to accept, that, out of personalcuriosity,' he went to view the Labor Temple on his wayhome that day because that building was one of thelandmarks he had not yet seen. Although he denied havingany knowledge that a meeting was scheduled at the timeof his visit to the area, he admitted being aware thatemployees had been invited on other occasions to meetingsat the Temple.d.Gamble's January 24, 1968, speechOn December 5, 1967, at the end of the shift, Gambleentered the production area to speak to employee GlennH. Hall,° whose discharge will be later considered. Visiblyupset when he initiated the conversation but calmed downlater on, Gamble told Hall that the employees did notneeda unionand that he did not want one in the plant.He noted that the Company was a good place to workand provided good wages, overtime and other benefits.Observing thatunionswere in the businessof sellingmemberships and collecting dues, Gamble asserted, insubstance,that he had a sense of responsibility to theemployees who had to meet payments on their cars and tofeed their families and that he therefore had to securebusinessin order to keep the men working. Probably atthispointGamble commented that, if Hall were "nothappy with the job or the Company, it would probably bebetter for both of . . [them] if . . . [Hall] were to worksomewhereelse."Duringthe conversation, Hall remarkedthathe heard that Gamble favored the BoilermakersUnion. This elicited Gamble's reply that he has had apleasant relationship with that organizationas anofficialofHartley BoilerWorks, whose employees have beenrepresentedby that union for along time.' It isundisputed that Gamble did not question Hall about his'It appears from the sense of Gamble's quoted remarks that the word"interest" was probably intended for the word"influence."On January 24, President Gamble made arrangementsfor the Respondent to merge with Trinity IndustriesLater in the day, Gamble assembled the employees and, inan "off-the-cuff" speech, informed them of the mergerplans, the Company's financial difficulties, and the need totake this action and assured them of his intention tocontinue the Company's operations. There is a seriousconflict in testimony, however, whether Gamble statedthat the employees would be cutting their throat if theybrought the Union into the plant, although there is nodispute that he indicated that a union was not needed.Witnesses called by the General Counsel testified thatGamble made the remark in question According to'Also known and referred to in the record as Flat Hall'Gamble has been president of Hartley Boiler Works since January 1966Previous to that date, between 1945 and 1961, he was superintendent andlater executive vice president of that company For at least 20 years thatcompany has been in contractual relations with the Boilermakers UnionGamble admitted that he was aware of Hall's membership in thatorganization while Hall was employedby HartleyBoilerWorksThe foregoing findings are based on the testimony of Hall and Gamblewhich, in significant respects, was not contradictoryAlthough Gambledenied that he was angry or upset,IfindHall's contrary testimony moreconvincing It is noted that Gamble displayed similar agitation in hisprevious conversation with Nobles'It is rather odd that Atchison,who had been in Montgomery since theinception of his association with the Respondent in October 1966, was notinspired earlier to satisfy his curiosity 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam K. Chance, a former employee, Gamble told theemployees that "if ..[they] got aunion,.[they]would dust be cutting ..[their]own throats,..itwouldn't help . . [them]" and it wouldn't hurt him any."Hollis J.Robinson, another former employee, quotedGamble as winding up his speech with a reminder that theemployees did not need a union but, if they "brought onein" or "vote[d] one in," they "would only be cutting[their] own throat.""Gamble, on the other hand, denied making thestatements attributed to him by the General Counsel'switnessesHowever, Cary G. Bush, a witness for theRespondent with respect to thisissue,'Zwho is still in itsemploy, recalled that at a prior meeting, Gamble saidsomething to the effect that the employees "don't have tohave anybody to bargain for[them]. [They] . . . canbargain[themselves]. [They].can come down tothe office and talk to[him] personallyAnd by that,. [they] won't have to be cutting . . [their] throat "In view of my findings previously made concerning thecontent of Gamble's prior speech to the employees onSeptember 18, 1967, I have no doubt thatBush wasmistaken in his testimony that the statements relating tothe employees cutting their throat were made on thatoccasion rather than on January 24, 1968 Furthermore, Ifind that, despite the insubstantial variances in theirversions which is normally to be expected when individualsattempt to relate a common experience, Chance, Robinsonand Bush did corroborate each other. On the basis of theircombined testimony, which I credit exceptas to Bush'srecollection of the occasion of the remarksin question, Ifind that Gamble, in effect, told employees that theywould cut their throats if they brought the Union into theplant to represent or bargain for them instead ofmaintainingtheir personal relationshipGray removed the union button.Gamble testified that, although he and Gray bowledthere in the Company's bowling league, he could notrecall ever having had the conversation in question It alsoappears that Gray was not in fact laid off as a result ofthis episodeIfind Gray's testimony worthy of belieff.Assistant Superintendent Hall's interrogation ofemployee ButlerPaul D. Butler, the other alleged discriminatee, testifiedtothefollowingexperiencehe had with AssistantSuperintendent Ernest CHall in January or FebruaryAt that time Hall approached him and asked whatwas the button he was wearing Butler identified it as aunion buttonHall then inquired why he was wearing it.When Butler answered that it was to benefit himself, Hallretorted that he would "benefit more by taking it off "Butler, however, continued to wear the button until hisseparation on February 20 or 21, 1968. Hall categoricallydeniedquestioningButlerabout a union button orotherwise discussed the Union with him, although headmitted seeing Butler wear a union button.Butler impressed me as an honest witness who wouldnot deliberately contrive a conversation which had nobasis in fact At the time he gave his testimony Butler wasa disinterested witness. It was only after certain facts wereelicited from him during his cross-examination that theGeneral Counsel was permitted to amend the complaint toallege discrimination against him I, accordingly, creditButler's foregoing testimony.2Glenn H. Hall's dischargee.Gamble's conversation with employee Darmon E.GrayIn the latter part of January 1968, Darmon Earl Gray,who is no longer in the Respondent's employ, wore aunionbutton for the first time " While at work at hismachine, Assistant Superintendent Ernest CHall" cameover, put his arm around Gray's shoulder, noticed theunionbutton and walked away without making anycomment.According to Gray, atnight ina bowling alley,PresidentGamble informedhimthathewasrecommended for layoff because he was not doing his jobright and was producing only one basket of material whilethe employees at Hartley Boiler Works were producingtwo and a half baskets. Gray further testified that heblamed the difference in production on the Respondent'sdeterioratedmachines and baskets, adding that, not onlyhad he never been criticized before, but also that his"boss" had praised his work Gray conceded that Gambledid not mention the Union on this occasion. The next day"Although the transcript of testimony shows that,on cross-examination,Chance testified that the Union"would help[them] out," it is quiteclear from the totality and sense of his testimony that either"not" wasinadvertently omitted from the transcript or that Chance actually meant tosay "the Union would not help" the employees"Another former employee, Darmon Earl Gray, testified that he couldonly "really remember"that the words"cut throat"were used by Gamble,although earlier in his testimony he quoted Gamble as saying that theUnion was "a bunch of cut throats" and the Union would cut theemployees'throats"Bush was originally called by the General Counsel to give testimonyrespecting other mattersHall hasbeen a manualwelder for some 30 years. Hewas hired by the Respondent's president, Gamble, in thatcapacity in September 1963, having previously beenemployed by HartleyBoilerWorks when Gamble was anofficial of that company On January 18, 1968, Hall wasdischarged allegedly for poor production attributable tohis incessant talking and wasting time Concededly, hewas otherwise a competentmanualwelder" duly certifiedtoperformcertaintypesof jobs the RespondentundertakesThe events preceding the discharge are, asfollows:Shortly after the Union initiated its organizational driveat the Respondent'splant,Hall joined up and signed aunion card. Thereafter, he became one of the most activeand outspoken advocate of this organizationHe openlydiscussed the Union with employees in the plant beforeand after working hoursand duringhis lunch period andsolicited some 30 to 40 employees to sign union cards,succeeding in persuadingbetween 15 and 25 of them to doso.Hallwas the only employee who attended all the"There is evidence in the record that other employees also wore unionbuttons"Ernest C Hall is not related to Glenn Hall, the employee allegedlydiscriminated against"The respondent also uses automatic and semiautomatic weldingmachines which Hall, like other manual welders in its employ, could notoperate Conflicting estimates,unsupported by records or documents, weregiven by witnesses for the General Counsel and the Respondent concerningthe proportion of welding work done in the plant manually and by the useof the automatic and semiautomatic machines However, this conflict neednot be resolved since the Respondent does not contend that the assertedincrease in the use of automatic and semiautomatic welding in itsoperations was a reason for Hall's discharge GAMBLE'S INC.81Union'smeetingsat the Labor Temple in MontgomeryAs found above, Gamble, in the course of a conversationwithHall on December 5, 1967, in which he noted thatthe Company was a good employer to work for, suggestedto Hall that, if he were so dissatisfied, it would be betterfor both of them if he obtained other employment.On January 17, the day before his discharge, Hall wentto the Company's parking lot after the close of his shift at4 30 p.m There, pursuant to prior arrangement, he metthree employees seated in a red pickup truck which wasparked about 75 to 100 feet from the Company's officebuilding.Standing outside between the opened driver'sdoor and the truck, Hall handed the three employeesunion cards which they signed and returned to Hall aftersome discussion.Hall's presence at the truck was observed by Earl L.Overholster, the Respondent's personnel manager, fromthe steps of the office building which were about 8 feetabove ground level i" According to former employeeNobles,whose testimony in the context of the eventshereinIfindplausibleand credible, noticed thatOverholster fixedly stared in Hall's direction during theentiretime that Hall was at the truck. Nobles, at thattime, was waiting for Hall in his nearby parked car.Oveiholster admitted that from the building's steps henoticed Hall on this occasion standing behind the openeddoor of the truck but denied seeing what Hall was doing "He further denied any knowledge of Hall's union activityat that time or that he attached any significance to Hall'spresence there or reported this incident to managementofficialsExplaining his actions, Overholster testified, as follows:After the first shift ended at 4.30 in the afternoon, he leftthe office to attend to some business in town. As he wasabout to drive out of the parking lot, he realized that hehad forgotten a letter in his office which he wanted tomail.He thereupon drove up to the building and parkedthe car directly in front of the stepsWhen he walked upthe stairs, he looked around at the parking lot for a fewminutes and saw Hall's head and shoulders behind theopened driver's door of the red pickup truck Although hecustomarily surveys the parking lot, this was the firstoccasion that he observed Hall's presence there and thiswas only because the red car usually attracts his attentionwhenever he looks around the parking lot. Overholsterfurther testified that he frequently observes the parking lotbetween the first and second shifts for various reasons,namely, to deliver messages he might have for employees,to transact personnel business with them, to note thenumber of second shift employees coming in after the 4:30starting time, to check on the cleanliness of the lot, or toascertain the traffic problems departing employees mightexperienceHowever,Overholster did not state in histestimony which of these reasons, if any, prompted hisactions on this occasion.In view of Overholster's fixed gazing in Hall's directionandHall's summary discharge the very next day, asdiscussed below, I am persuaded that, if Overholster did"Former employee Nobles credibly testified, without contradiction, toOverholster'sobservationpositionabove ground levelThere is alsotestimony by former employee William K Chance and David P Wilson,who is still in the Respondent's employ, that Overholster observed Hallfrom his car Although this could have occurred before Overholstermounted the steps, I find it unnecessary to rely on their testimony orresolve the conflicting versions as to the position of Overholster's car andthe window through whichhe purportedlywatched Hall"Overholster also testified that he could not see what was going onbecause he was looking"toward the sun, at an angle"not actuallysee unioncards pass between Hall and thethree employees, he at least suspected that Hall wasengaged in some form of union solicitation and thatOverholster conveyed this information to managementofficialsAt about 4 30 p m. the following day (Thursday,January 18), Superintendent Smith summoned Hall to theshop office as Hall was finishing his day's work In thepresence of PlantManager Potts, Smith opened theconversation by asking Hall whether he knew why he wascalled inWhen Hall answered that he had a good idea,Smith informed him that he was letting him go becausehis production was poor and he was interfering with themen's work by talking to them. Smith further stated thathe had previously spoken to him about his low productionand that, after showing improvement for a time, he wouldagainslipback into his old habits. Hall thereuponrequested Smith to give him one specific instance of suchoccurrenceAsserting that he would give Hall three suchinstances, Smith simply repeated that Hall talked to themen and his production was low. This led to Hall'sinquiry whether this meant that he was being fired andSmith's response that, if this was his interpretation, hewas fired At about this time Potts handed Hall twoenvelopes,one containinghispaycheck for the weekending Tuesday, January 16, and the other containing hispaycheck for Wednesday and Thursday i" On this note,Hall left the office." President Gamble testified that whilehe was out of town he first learned of Hall's dischargeafter it was effected. He further testified that he did notparticipate in the decision.According to the testimony of Potts and Smith, theyjointlymade the decision to discharge Hall about 2 hoursbefore it was effectuated and that the decision wasdictated solely by Hall's poor production due to histime-wasting conduct and not by Hall's union activitiesAs will be discussed more fully in my concluding findings,infra, Ifind it difficult to believe their testimony that theywere unaware of Hall's union interest and activities at thistime,particularlyinviewofGamble'sknowledgedemonstrated in his December 5 conversation with Halland Overholster's observation of Hall's conduct in theparking lot on January 17 Potts further testified that thedischargedecisionwasmade at a time when theRespondentwas experiencing a reduction in forcenecessitated by a decrease in available work20 and theincreased use of automatic and semiautomatic welding,whichHallwas not capable of performing. Smith,however, testified that nothing unusual had happened atthe time of Hall's discharge nor, indeed, did he (Smith)have advance notice that Hall was to be terminated whenPotts called him to his office to consider Hall's status.Potts also testified thatHallwas the first manualwelder to be terminated" and that within a day or twoThe regular workweek ends on a Tuesday for which employees are paidon the following Friday"The foregoing findings concerning the separation interview is based onthe combined testimony of Hall, Smith and Potts which is essentiallyundisputed"It appears that welders constitute but a small part of its work forceThe record indicates that peak employment of 200 was reached in March1967, that on January 18, when Hall was discharged there were between175 and 185 employees, that this number decreased to the low point of 157inMarch 1968, and that beginning with April 1968, employment was onthe riseHowever, the evidence does not show how many manual welders,if any, were separated dunng this period of decreasing employment"The Respondent retained other manual welders in its employ, some ofwhom could not operate the automatic or semiautomatic equipment Smith 82DECISIONSOF NATIONALLABOR RELATIONS BOARDfive other welders were separated. Specifically, it appearsfrom Potts' testimony, that a welder on the night shift(Hoyle) was removed from the payroll because he refusedto take a nonwelding assignment and quit; a beginnerwelder in the Company's employ for a few months(Burnett)was dismissed because of his poor record ofattendance; two part-time welders on the night shift whohad other regular employment (Mulner and Reagan) werelaid off subject to recall because of insufficient weldingwork; and another welder on the night shift (Innis), ineffect,quit because the Respondent refused to transferhim to the day shift.To support its asserted reason for Hall's discharge, theRespondentpresentedadismalpictureofHall'sunproductive work habits which, if true, would leave oneperplexed why the Respondent had waited this long to,terminate him. Thus, Plant Manager Potts testified thathe first became aware that Hall was not producing in late1965 or early 1966, a few months after he (Potts) enteredthe Respondent's employ as plant manager, and called thesuperintendent's attention to the fact that Hall was notwelding "too often."32 Potts further testified that fromthat time on, he observed Hall "constantly" standingaroundwithhisprotectivehoodupnotweldingContinuing in this vein, Potts testified that Hall was theonly man who would drop his hood "consistently" whenhe saw Potts coming and resume welding; that this was"typical of Hall", that he was "the most conspicuousman" in the plant who was not working; that it was the"rare" instance when he noticed Hall with his hood downand working; that he "consistently" produced less than theotherwelderswithwhom he was compared; and thatHall's unproductive work habits encouraged "producers toliedown on the job.i33 Notwithstanding his awareness ofHall's shortcomings and their effect on other employees'production, Potts admitted that he never spoke to Hallabout his poor production until July or August 1967, asrelated below, and this despite the fact that, as Pottstestified,he was receiving complaints from supervisors"almost . . . continuously" since the beginning of 1966thatHall was not working.20 Indeed, it is odd that on thatoccasion in July or August 1967, according to Potts,Hall'swork habits were not mentioned, only his lowproduction.Evenmore surprising is Potts' admittedfailure to speak to Hall before that date in the face ofPotts' testimony that it has always been the Company'suniform policy to tighten up on production because thatwas the only way the Company could remainin business.Concerning his first conversation with Hall in late Julyor August 196725 respecting his work, Potts testified thathe discussed with Hall his poor record of production oncertain skylight assemblies on which he was working,pointing out that the two welders on the night shift whowere doing thesamework were each completing aboutthree times as many assemblies as he was.S6 Potts furthertestified that he did not recall what excuse Hall gave forthisdisparity in production except "[m]aybe the setuptestified that Hall was the only employee he fired since September 1967 forpoor production" Noevidence was adduced as to what action, if any, the superintendenttook It appears that Potts did not pursue the matter further"Although Potts also testified that Hall had the reputation of being theworst welder in the plant,no employee was produced to substantiate thisassertionOn the contrary,witnesses for the General Counsel who hadworked with Hall, and whom I credit,refuted Potts'testimony"No supervisor of Hall,however, testified concerning Hall's purportedpoor production or work habits prior to July or August 1967 or theirefforts, if any, to remedythe situationwasn't the same," but Hall stated he would do better.However, Potts did not recall whether Hall actually didbetter after this conversation, although he testified thatsince that conversation,SuperintendentSmith calledPotts' attention to the fact that the night shift men wereproducing more than Hall. Hall, on the other hand, couldnot recall working on assemblies in July or August 1967or that Potts discussed his poor production in connectionwith such work 27The next occasion, according to Potts, when he spoketoHall about his poor production was the followingOctober.Potts testified that at that time Hall andemployee Nobles, working as partners, were welding coverplates; that because of their low production, he summonedthem individually to his office, that he told Hall that hisproduction was not what it should be and that otherwelders were running 2 1/2 to 3 cover plates a day to hisone;and that he could not remember Hall's replyHowever, when Potts was recalled the next day as awitness for the Respondent he testified that Hall offeredno excuse for his low production but indicated that it wasawfully hot on that job and that he would see what hecould do about his production. Regarding his conversationwith Nobles, Potts testified that Nobles told him that if hehad a faster partner, he could do more. Potts also testifiedthat, although Nobles did not suggest that he be assignedanother partner, he (Potts) said he would do so if Hallwere keeping him from producing. However, there is notestimony that such a change was actually made.Hall could not remember the above incident. Nobles,however, recalled that in 1966, a few months after Pottsjoined the Company, he had a private conversation withPottsin hisoffice concerning his work on cover plates andthat he probably remarked that he could do more work ifhe had a faster partnerNobles also added that thatremark was made to protect himself; that he really did notmean it; and that Potts himself laughed and joked aboutthe situation,assuringNobles that he was not checking onthe employees' production but was only surveying theplant to familianze himself with its operations. I creditthe version given by Nobles, whom I have found to be avery reliable witness.To account for his failure to terminate Hall sooner thanhe did, despite his knowledge of Hall's shortcomings,Potts testified:Hall wasa long timeemployee there. And you put upwith a lot with a long time employee. It is the senioritything, you have to regard it somewhat. And the factthat he was a good welder, but not a producer, he was apoor producer, the fact that he could do the weldingwas one thing And then it got to the point we could nolonger afford people who couldn't do their share of the"In his testimony as a witness called by the General Counsel under Rule43(b) of the Rules of Civil Procedure for the United States District Courts,Potts interchanged the dates of this and the subsequent conversation withHall"According to the testimony he gave earlier at the hearing as a witnesscalled by the General Counsel,the ratio was four to one"The only conversation Hall recalled having with Potts, which involvedlow production,was probably in the summer of 1966 On that occasion,Hall testified,he lost production timetryingto locate a"lead" andthereafterexperienced trouble with his "machine or line"Hall furthertestified that, when informed by the fitter who directed the work that Pottsand Superintendent Busier were dissatisfied with the footage he wasproducing,he voluntarily went to the office and gave Potts and Busier theforegoing reason and offered to show Potts that three or four machineslacked "leads " Hall also testified that Potts thereafter obtained thenecessary"leads " GAMBLE'S INC.83job.We have other good producers out there making alot less money than he was making, but producing eventwice or more as much as he did. It got to the stage towhere we just could not afford him It was just a matterof economics.We couldn't afford such a luxury. Westruggled along as good as we could and we gave himevery opportunity we could because of his longevitywith the company there. And personally, Hall was avery fine fellow, but just not a producer.It is undisputed that the Respondent does not have anywritten standards of production which its employees mustmeet; nor does it maintain employee production records.Clearly, the footage that a welder could produce dependson the size of the weld and necessarily vanes from job tojobVerbon P Cartee, Jr., a foreman no longer in theCompany's employ, credibly testified that, while therewere no fixed production standards, "we expected a manto . . . produce what he could" and to stay busy. In thisCartee was corroborated by the testimony of employeewitnesses, uncontradicted by their supervisors, which Icredit, that they were never told by their supervisors thattheywere required to produce a specified amount offootage. However, it does appear that on occasions Smith,unlike other supervisors, did so inform welders workingunder him, including Hall.Smith testified to three instances when he checkedHall's work and that on two of them he alerted Hall tohis low production. The first time was in September 1967,about a month after Smith began to supervise Hall.28Smith testified that, after checking the footage welded byHall, he found it inadequate and told this to Hall whooffered no excuse but stated that he would do betterSmith further testified that he asked Hall and employeeSides, his assigned partner on this job, whether they knewhow many feet they were suppose to get and that, uponreceiving their negative response, he told them that it was25 feet per hour for "a five-sixteenths weld " He, however,admitted under cross-examination that he also checked theproduction of the other welders under his supervision andfound, to his surprise, that they, like Hall, were onlywelding 14 feet per hour and that when he told thewelders what footage was required, they, too, expressedsurprise.Hall,who testified before Smith, readily described aconversation he and his partner, Sides, had with Smith,which he believed was about a year or more before hisdischarge.29 In that conversation Smith asked him andSideswhether they knew how much footage they weresuppose to get and that, in reply to their negativeresponse, Smith stated 25 feet per hour, which includedremoving 4 inches of "the flux" on each end. Hall furthertestified that he thereafter made the indicated footage.Concerning his next conversation with Hall regardinghis production, Smith gave the following testimony: About2months later in November, he again checked Hall'swork and still found his production poor and "warnedhim" a secondtime.'0Hall simply responded that hewould improve Smith also testified that he could havealso told Hall that he was required to get 26 feet per hour.In the course of his cross-examination,Smith added thatinNovember he also checked the production of his otherwelders and noted that they had "improved a bit," andincreased their output "maybe [to] sixteen" feet."According to Smith,he transferred in August 1967 from night shiftsuperintendentto day shiftsuperintendent"If Smith is correct that he began supervising Hall in August 1967, thenHall must be mistaken when this conversation took placeProbably referring to the same incident, Hall testifiedthat one day when he and Sides were assigned to work onanother set of girders, they had some difficulty gettingstartedthatmorningHe also testified that Smithapproached them, saying that they were supposed to do 26feet and clean the entire "bead" in an hour Hall furthertestified that they were not given any warning and that hebelieved they achieved the indicated footage."The next and last time, according to Smith, he checkedHall's production was about the first of January 1968 andagain he was not satisfied with it. He testified that thistime, however, he said nothing to Hall because it was nothis practice to warn an employee a third time but to waita while to see if he would improve before discharging him.Inaddition to the foregoing, Smith, on his directexamination, testified that in January 1968 one of hisleadmen, Cothran, complained to him about Hall. Thisoccurred at a time when Smith was "riding Mr. Cothranabout . . . welding production and the welders and askedhim [Cothran] about them, particularly . . . about Mr.Hall." In response, Cothran made the statement that ifMr. Hall would quit talking so much he might get somewelding done." In the course of his cross-examination,Smith alluded to several complaints made by his otherleadman, Raymond Hall, no relation of the dischargedGlenn Hall, during the period when Smith was checkingfootage, concerning Glenn Hall's talking. According toSmith, he spoke to Glenn Hall about his talking inSeptember and November and Hall stated "he wouldbetter himself." Probably, Smith's reference to SeptemberandNovember related to his conversations with Halldescribedabove.Significantly,neitherCothrannorRaymond Hall were produced as witnesses by theRespondent nor was an explanation offered for its failureto do so. For this reason, as well as others discussedbelow, I attach no credence to the testimony that Hallindulged in excessive talking on the job or that the namedleadmen complained to Smith about it.Exceptforone instance notmentionedby theRespondent's witnesses,Hall denied that he was everwarned about his production or that he risked discharge ifhis production did not improve. The one instance occurredabout November 22, 1967, when an employee was injuredin a plant accident as a result of which operations wereinterrupted.After the employee was removed to thehospital and work resumed, Smith approached Hall andemployee Hurston, with whom Hall was working, and toldthem that they were not getting production and that theywould either produce or they "would hit the clock," whichHall understood meant discharge. Smith denied havinghad any such a conversation, declaring that if he madethat remark to employees, they would "hit the clock" andquit, and that therefore he would not "make a threat inthat order."With respect to the Respondent's appraisal of Hall'swork habits, it is sharply disputed not only by Hall, butalso by present and former employeesJ2 who worked with"Other than telling Hall that his footage was poor, Smith did notamplify what this warning was"Hall also testified to another incident in which he and his partnerencountered a problem,preventing them from achieving normal footageAs a result,Hall testified,Smith expressed dissatisfaction with theirfootage and told them they were required to do 28 feet per hour on thatjobSmith,however, denied having had a conversation in which hementioned a 28-foot requirement"James Nobles,Verbon P Cartee,Jr,William KChance, David PWilson, CaryG Bush,Octavia ABankston, Hollis J. Robinson,and PaulD Butler 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDor near Hall and were in a position to observe hisconduct. A composite of their testimony shows that Hall,whose welding aptitude is conceded, generally produced asmuch as the average welder; that he did not loaf or wastetime; that he worked steadily with his hood down, raisingit to change rods, at which time he might take a puff on acigarette;" that he stayed at his job except when he leftfor some purpose connected with his work, such as tosecure rods, or to go to the restroom or for a drink ofwater; and that he did not talk on the job more than otheremployees30 or otherwise interfere with the work of fellowemployees.Ifind Potts' description of Hall's work habits grosslyexaggeratedandisbeliedbytheRespondent'sdemonstrated indifference to their purported existence andby the absence of any reprimand or warning to disciplinehim if he persisted in his alleged conduct.35 I therefore donot credit his testimony.J° On the contrary, I find, on thebasisof the testimony of witnesses for the GeneralCounsel which I credit, that Hall's production, workhabits and attitude generally compared favorably withthose of other welders in the Respondent's employ. Inlight of all the evidence, I further find Hall's testimonyrelating to conversations with Potts and Smith concerninghis production more reliable than the accounts given bythelatter.Lastly,Ifindthat,despiteSmith'sconclusionary testimony, he actually never warned Hallthat he risked discharge for low production, except for theone instance volunteered by Hall, which Smith denied andobviously could not have relied upon in making hisdischarge decision.3.Paul D. Butler's separationButler entered the Respondent's employ in May 1965.Following an interruption in employment for service in theArmy, he returned in July 1967, and worked until hisseparationonFebruary20or21,1968,undercircumstances related below. Butler was a burner andadmittedly was a satisfactory employee. During his lastperiod of employment, he was a member of the Unionwearing, as did others, a union button in the plant. Asfound above, in January or February 1968, AssistantSuperintendentHall asked Butler why he wore a unionbutton. In reply to Butler's answer that it was to benefithimself,Hall retorted that he would "benefit more bytaking it off."On Tuesday, February 13, 1968,77 the close of theweeklypay period, ErnestHall informed individualemployees who were scheduled to receive wage raises, thatthe raises were approved. When, in answer to LeadmanHarold Gray's inquiry, Hall told him that he was notgetting a raise, Gray declared that he was quitting and tosecure a replacement. Butler, who was working about 6feet away at the burning table, made a similar inquiryand, upon receiving the same negative response, becameangry and voiced his disappointment in strong language"There is no evidence,nor is it contended,thatsmokingwas prohibitedin the plant.""There is no evidence ofany plant rule against talking onthe job.This is allthe more surprisingin view ofPresidentGamble's testimonythat "[c]ontinually . . . [and as]a general practice,but really all thatsummer andfromthere on,...[he had]been telling...the plantsupervision,if a man wasn't doing a good productionjob for . . . [theCompany]that. . . [the Company]didn't needhim. . . . [The Company]could not affordanything but the mostproductiveworkers......"Potts also revealed a lackof candor with respect to his knowledge ofthe union movement in the plant.and announced that he was quitting the followingTuesday, February 20.3" Thereupon, Hall conveyed hisconversations withButlerand Gray to Plant ManagerPottsand arrangements were subsequentlymade totransferWilliamChance,awelder,andWayneBridgeman, a burner, to replace Gray andButler.J9On Thursday," February 15, Butler apologized to Hallfor "blowing up," asked to be forgiven, and told him thathe had changed his mind" and would like to stay on if hecould. There is a conflict in testimony as to the nature ofHall's response. According to Butler, Hall, in substance,told him to forget what had previously happened and thathe would speak to Potts about the matter. Butler alsotestified thatHall did not mention that he had alreadybeen replaced. He, however, candidly admitted that Hallnever returned to inform him of Potts' reply and that hedid not see Hall again until Wednesday, February 21, asdiscussed below. Hall, on the other hand, testified that hisanswer to Butler's indicated desire to remain in theRespondent's employ was that it came too late because hehad already arranged for his replacement.Ifind it unnecessary to determine whose recollection ismore accurate since it is perfectly clear that, neithertestimonial account shows that Hall expressly consentedto Butler's retention after February 20.About 1 p.m. on Tuesday, February 20, employeeJames M. Driver, Butler's brother-in-law with whom hecar-pooled, askedButler totake him home because he didnot feel well. Butler agreed and, after securing permissionfrom his leadman, Harold Gray, he and Driver" punchedout their timecards and departed.Thereisirreconciliablecontradictorytestimonywhether, before Butler and Driver left the plant, Butlermet and spoke to Potts. According to Potts' account, atabout1:30Tuesdayafternoon(February20),heencountered Butler between the main shop and the officebuildingwith a toolbox under his arm. He thereuponaskedButlerwhether he was leaving and the latteranswered in the affirmative, adding that since that was hislast day of employment, he saw no point in staying anylonger. Potts agreed that this was the best thing to do ashis replacement had already been selected. Potts alsooffered to furnish Butler with a recommendation becausehe was a good and steady worker. Potts also specificallytestified that Butler did not mention that he was takinghis brother-in-law to the doctor's or that he intended toreturn to work the next day. He also denied that hedischargedButleror that he spoke to Butler on"All subsequent dates relate to 1968. It appears that Ernest Hall wasmistaken in his testimony that this episode occurred onWednesday,February 14, sinod the pay period ended on a Tuesday, which was thelogical occasion for the announcement of the wage increases."About 2 months before, Butler had received a raise which heconsidered inadequate and inequitable in light of the above-mentionedincreases granted to several employees."Apparently, Chance, who testified that he was "running a bay" whenhe left the Company's employ in April 1968, replaced Harold Gray, andBridgeman replaced Butler.10In his initial testimony,Butterfixed the day as Friday. However, insubsequent testimony, he accepted Hall's testimony that this conversationoccurred on a Thursday."Although the sense of Butler's initial testimony was that he hadchanged his mind about quitting and desired to continue working for theRespondent, he denied, however, that he told Hall he had changed hismind. When he was subsequently recalled as a witness, Butler testified thathe did advise Hall he had changed his mind and this testimony conformswith Hall's recollection of this episode in this respect."Driver secured permission from Charles Parsons, whose status asleadman or foreman is not clear in the record. GAMBLE'S INC.Wednesday, February 21, as Butler testifiedButler, on the other hand, insisted that his conversationwith Potts was on Wednesday, February 21, and that hedid not own a toolbox or carry one on the occasion oftheirmeeting. His version is as follows At about 9.30 or10 o'clock,Wednesday morning, he approached Pottsbetween the office and the big shop in order to secure anote entitling him to receive his paycheck from the officeIn answer to Potts' question whether he was leaving,Butler replied that he was and that he was on his way topick up his check Potts then offered to give him arecommendation because he was a good worker and theconversation ended with a handshake. Thereafter, Butlerobtained his paycheck and left.Driver corroborated Butler, in part, in that he testifiedthat about 1 p m Tuesday, he met Butler at the latter'swork station and together they left the plant withoutseeing or speaking to Potts and that neither had a toolboxwith himIfind that Driver's testimony lends credence to Butler'saccount.Accordingly,Ifindthattheconversationoccurred on February 21, as related by ButlerOn the same Wednesday morning but before hisforegoing conversation with Potts, Butler testified that hespoketoAssistantSuperintendentHallnearthewashroom after he reported for work and found histimecardmissing from the rack. Butler recounted theirconversation, as follows. Butler asked Hall where his cardwas and Hall replied that it was pulled and that he was nolonger an employee of the Company because he left theprevious day without his permission. In response, Butlerstatedthathisleadman,HaroldGray,gavehimpermission so that he could take Driver, who was ill,homeWhen Hall indicated that his permission was,nevertheless, required, Butler argued that in the past hehad been informed by his then supervisor, Verbon Cartee,Hall's predecessor, that if he wanted time off, it was onlynecessary to obtain permission from his leadman°' andthat this was the practice he had been pursuing. Thisevoked Hall's reply that "there has been a lot of changesmade since yesterday " In reply to the Trial Examiner'squestion whether anything was said concerning his earliernotice to quit, Butler testified, in effect, that he remindedHall of his previous apology and change of heart aboutquitting and that Hall remarked that he "thought it overand[concluded] that it would be best if . . . [Butler]would leave." Hall categorically denied ever having hadthe conversation in question.Butler impressed me as a trustworthy witness and I findthat the disputed conversation was neither imagined nordeliberately fabricatedDriver reported for work on Thursday, February 22,'°when he was informed by Hall that he was automaticallydischarged for leaving without his permission. Driver'sdischarge is not in issue here.B. Concluding Findings1.With respect to interference, restraint, andcoercion of employeesAs noted above, I have found that in November 1967,"There is a dispute as to whether Gray actually had this authority togrant time offHowever,thisquestion need not be resolved since thecritical issue in this case is whether Butler'sseparation was dictated byantiunion considerations"It is clear from Driver's and Butler's testimony that they did not report85President Gamble questioned employee Nobles regardinghisunion interest, sympathies, and promises the Unionhad made to him, disputed Nobles' asserted indifferenceto the Union by referring to his attendance at a unionmeeting, and thus giving him the impression that theCompany kept union meetings under surveillance or hadinformants; observed that the Union could hot help him"personally" but, on the contrary, would hurt him; andinvitedNobles voluntarily to quit his job and seekemployment in a union shop, thereby, in the context ofGamble's other remarks, subtly implying that he waspersona non grataand that continued support of theUnion jeopardized his employment with the Company. OnDecember 5, 1967, Gamble, with obvious reference toemployee Glenn Hall's union adherence and sympathies,extended a similar invitation toHall to leave theRespondent's employ with the same veiled warning ofdischarge which, as discussed below, subsequently becamea realitywhen the Respondent found an excuse toterminate himOn January 20, 1968, Vice President andSalesManager Atchison, engaged in surveillance of theunion hall at the time of a scheduled meeting or, at least,placed himself in a position near the meeting place as togive employees the impression that their presence at theunionhallwas being observed and noted by theRespondent. Four days later, in a speech delivered toassembled employees, Gamble warned employees that theywould be "cutting their throats" if they brought the Unionin, as their bargaining representative instead of continuingtheirpersonal relationship. Finally, I have found thatAssistant Superintendent Hall inquired of employee Butlerwhy he was wearing a union button and, upon receivinghis reply to benefit himself, Hall retorted that he would"benefit more by taking it off."Ifind that the Respondent's foregoing conduct andstatements, in their totality, if not singly, were plainlycalculated,and necessarily tended, to undermine theemployees' efforts to organize which the Act guarantees tothem and were more than innocuous acts and inquiries ornoncoercive expressions of opinion, as the Respondenturges"Thisbeing so, I find that the Respondentinterferedwith,restrainedand coerced employees inviolation of Section 8(a)(l) of the Act. However, I do notagree with the General Counsel that the evidence supportsafinding that President Gamble threatened employeeDarmon E Gray with layoff because of his support of theUnion and accordingly recommend dismissal of thatallegation of the amended complaint.2.Withrespect to Glenn Hall's dischargeTheGeneralCounselcontendsthattherecordestablishes that the Respondent discharged Glenn Hallbecause of his union membership and activities andthereby violated Section 8(a)(3) and (1) of the Act. TheRespondent, on the other hand, vigorously maintains thatthe evidence will not support such a finding. On thecontrary, it urges that the evidence sustains its positionthatHall'semploymentwas terminated for poorproduction.forwork the same day In finding that Driver returned to the plant onThursday, I rely on Driver's testimony which corrected his earlierstatement that it was on Wednesday"The cases relied upon by the Respondent to support a contraryconclusion are clearly distinguishable on their facts 86DECISIONS OFNATIONALLABOR RELATIONS BOARDThe question whether an employee was dischargedbecause of his union membership or activities is notsusceptible of easy determination as it involves an inquiryinto the employer's state of mind. For this reason, all thefacts and circumstances surrounding the separation mustbe carefully appraised with due recognition being given tothe settled principle that mere unreasonableness of anemployer's personnel action by itself does not establishunlawful discrimination. It is axiomatic that an employermay discharge an employee for any reason, good, bad orindifferent,providedhe is not motivated by unionconsiderations. It is equally well settled that a "justifiableground for dismissal is no defense if it is a pretext and notthe moving cause.""From a careful analysis of the record, I find that theevidence establishes that Hall's discharge was dictated byhis union activities and not by the reasons advanced bytheRespondent. As discussed above, Hall, admittedly acompetent manual welder with a 4 1/2-year history ofemployment with the Respondent and prior thereto withanother company in which President Gamble was anofficial,was one of the most active advocate of the Unionin the plant. That the Respondent was aware of Hall'sunion sympathies is clearly indicated in Gamble's remarksto him on December 5, 1967, when, after impugning theUnion'smotives in its organizational campaign, hesuggested to Hall that, if he were unhappy with his job, itwould be best for both of them if he secured otheremployment, even though there is absolutely no evidencethat Hall had expressed unhappiness with his job.Itappears to be more than an odd coincidence thatHall should be discharged the very next day after he wasobservedbyPersonnelManagerOverholster in theCompany's parking lot while he was engaged in signing upthree employees. It is true, as the Respondent urges, thatthere is no direct evidence that Overholster had actuallyseenunion cards pass between Hall and these threeemployees. However, I have little doubt that his attentivestaring in that direction was, at least, prompted by hissuspicion that Hall was engaged in some form of unionsolicitation,as, indeed, he was. Overholster's not toopersuasive explanation for his conduct at the parking lotonly serves to confirm my belief. Moreover, like thetiming of the discharge, the Respondent's hasty andsummary action lends support to the inference that thedischarge was discriminatorily motivated. Thus, AssistantSuperintendentSmithadmitted thatwhen he wassummoned to Plant Manager Potts' office about 2 hoursbeforeHallwas discharged, no decision to take thataction had been made and that he did not know that Pottswanted to see him in order to consider Hall's status. Infact, nothing unusual of a business nature appears to havehappened at this time to require this precipitate action.Undeniably,theRespondent'sassertedfinancialdifficultieswere not a recent development. Yet, despitethis fact, the discharge decision was made only 2 hoursbefore it was effected, without any prior notice to Hall ofthe Respondent's intention to do so, and in the middle oftheworkweek. Such action is not natural unless theRespondent had in mind other reasons than those assignedfor the discharge.Also reflecting upon the Respondent's motivation is thefact that, although itinsistsitterminated Hall for poorproduction,Hallwas never warned that he tiskeddischarge if his production did not improve, except on oneoccasion, which incident Smith even denied had occurred.As discussed previously, this was on November 22, 1967,when an employee was injured in a plant accident whichcaused an interruption of operations and Smith apparentlysingled out Hall and his partner, Hurston, to caution themthat they had to produce or else they "would hit theclock,"meaning be terminated. While on two occasions- one in September and the other in November 1967 -Smith spoke to Hall about his low production, it is quiteclear that Hall's production was no worse than that ofother welders who were also told by Smith to improve andwho, in response, expressed surprise to Smith about theamount of work he expected from them.Another factor which betrays the Respondent's truemotivation underlying Hall's discharge is its failure toreprimand,disciplineorevendiscusswithhim hispurported bad work habits to which the Respondentattributeshispoor production.As found above, theRespondent painted a grossly exaggerated picture ofHall's shortcomings during a 2-year period which, amongother things, consisted of continuously standing aroundwithout working, talking to other employees, interferingwith their work, and, by such conduct, encouraging"producers to lie down on the job." Probably, the reasonfor the absence of any word of caution or admonition toHall is the fact that he actually was not guilty of suchconduct at all. Indeed, I have found on the basis ofcredited testimony that Hall's work habits and attitudecompared favorably with those of other employees whodid not suffer the same fate as he did.Finally,whatever importancemay attach to theRespondent's asserted reduction in force and its increasingutilizationofautomaticand semiautomaticweldingprocesses which Hall was incapable of performing, it issufficient to note that Hall was not terminated for eitherof these reasons. Even assuming that these factors enteredinto the Respondent's consideration in selecting Hall fordischarge, it cannot negate the fact that Hall's unionactivitieswere, at least, the paramount moving cause ofhis termination and that therefore his discharge wasviolative of the Act." Nor is a finding of discriminationprecludedby the fact that other employees weredischarged or laid off during the same period as Hall'sdischarge. As shown previously, the circumstances of theseparation of these employees were entirely different fromHall's and no contention is made that their situationinvolved union-related considerations.In view of the foregoing, including the Respondent'sdemonstratedhostilitytotheUnion'sorganizationalefforts,reflected, in part,initsotherunfair laborpractices, I conclude that the Respondent dischargedGlenn Hall in reprisal for his union activities and that hispurported low production was a pretext to conceal its realunlawfulmotivation.Such conduct clearly constitutesdiscriminationinemployment to discourage unionmembership and violates Section 8(a)(3) and (1) of theAct.3.With respectto Butler's separationInButler's case,Ifind that the General Counsel hasfailed to sustain his burden of proving that Butler was alsoa victim of discrimination. From the factual findings Ihave heretofore made, it is clear that Butler, concededly asatisfactory employee, in a moment of pique caused bybeingrefusedawage increase, notifiedAssistantSuperintendent Ernest Hall, on February 13, 1968, that he"N.L.R.B. v. Solo Cup Company. 237F.2d 521, 525 (C.A. 8)."N.L.R.B. v. JamestownSterling Corp.,211 F.2d 725, 726 (C.A. 2). GAMBLE'S INC.was quitting his job the following week (February 20).Two days later, Butler apologized to Hall for "blowingup," told him he had changed his mind about leaving, andasked to stay on if he could. While Hall accepted Butler'sapology, he did not give him any assurance at this time orthereafter that he could remain in the Company's employ.On February 20, the date when he originally intended toresign, Butler secured permission from his leadman, Gray,to leave the plant to take his sick brother-in-law, home.On Butler's return to work the next day, he learned fromErnestHall that he was discharged for leaving the plantwithout his permission."Although the circumstances here might justify theinference that the Respondent acted unreasonably orunfairly in terminating Butler, I am unable to conclude onthe basis of the record before me that the evidenceestablishes that this action' was prompted by Butler'sunion membership. In so doing, I am not unmindful ofthe fact that some time in January or February 1968, Hallhad questioned Butler about the union button he waswearing and remarked to Butler that he would "benefitmore by taking it off." Except for wearing the unionbutton in the plant, which other employees did as well,there is no evidence that Butler was otherwise active orvocal in promoting the Union. I have also taken intoconsideration the fact that I.have rejected testimony ofmanagement representatives indicating that Butler hadvoluntarily quit.While the rejection of testimony of thisnature gives rise to the suspicion that Butler's separationmight have been discriminatorily inspired, suspicion isobviously not an adequate substitute for evidence onwhich to predicate a finding of discrimination.Accordingly, I recommend dismissal of the allegationsof the amended complaint relating to discriminationagainst Butler.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent as described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing, commerce andits free flow.V. THE REMEDY87reinstatement, ' less his net earnings during the said period.Backpay shall be computed with interest on a quarterlybasis in the manner prescribed by the Board inF W.WoolworthCompany,90NLRB 289-294, andIsisPlumbing & Heating Co.,138 NLRB 716.At the hearing, the General Counsel requested the TrialExaminer to make provision in his recommended orderforthereimbursementof the discriminatee for allexpenses reasonably incurred by him in his search forwork, whether successful or not. I find such a remedy fairand equitable and a necessary corollary of the dutyimposed on a wrongfully discharged employee to seekother employment-in mitigation of his loss of pay In arecentdecision,'9 theFifth Circuit Court of Appealsexplained the nature of this duty and the reason for it, asfollows:In order to be entitled to backpay, an employee mustatleastmake "reasonable efforts to find newemployment which is substantially equivalent to theposition from which he was discharged and is suitabletoapersonof his background and experience."(Citations omitted.)The employee's duty is based both on the doctrine ofmitigation of damages and on the policy of promotingproduction and employment. . . (Citations omitted.)Accordingly, I Find it appropriate that, in determiningthe backpay due Hall, credit should be allowed him forthe reasonable expenses he had incurred in seeking otheremployment.50To facilitate the computation, as well as to clarify thenamedemployee'srightstoreinstatementandemployment, the Respondent shall make available to theBoard, upon request, payroll and other records necessaryand appropriate for such purposes. I further recommendthat the Respondent notify this employee of his right toreinstatement,on application, if he is serving in theArmed Forces of the United States. The posting of anotice is also recommended.In view of the nature of the discrimination for unionactivitywhich "goes to the very heart of the Act,"" andthe other unfair labor practices here found, there existsthe danger of the commission by the Respondent of otherunfair labor practices proscribed by the Act. Accordingly,Irecommend that the Respondent cease and desist fromin any other manner infringing upon the rights guaranteedemployees in Section 7 of the Act.52Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:Pursuant to Section 10(c) of the Act, as amended, Irecommend that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices foundand take certain affirmative action designed to effectuatethe policies of the Act.Ihave found that the Respondent unlawfully dischargedemployee Glenn H. Hall because of his union activitiesTo remedy this violation, I recommend that theRespondent offer him immediate and full reinstatement tohis former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which henormally would have earned from January 18, 1968, thedateof his discharge, to the date of the offer of"I find no support in the record for the General Counsel's extravagantsuggestion that the Respondent changed the time-off rule to entrap ButlerCONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Glenn H Hall to discourage membershipin, and activities on behalf of, the Union, the Respondenthas engaged, and is engaging, in unfair labor practiceswithin themeaningof Section 8(a)(3) of the Act.4.By the foregoing conduct, by interrogating anemployee concerning his union sympathies and promisesthe Union made to him and warning him that support of"N L R BvMiamiCoca-Cola BottlingCompany,360 F 2d 569, 575"CfMiami Coca-Cola,supraat 574-575 (hiring hall fees)"N L R BvEntwistleMfg Co.120 F 2d 532, 536 (C A 4)"N L R BvExpress PublishingCompany,312 U S 426, 433 88DECISIONSOF NATIONALLABOR RELATIONS BOARDtheUnionwould hurt him "personally"; by givingemployees the impression that the Respondent waskeeping union meetings under surveillance or that it hadinformants, by engaging in surveillance of union meetings,by impliedly threatening employees with discharge if theycontinued to support the Union, by warning employeesthat they would be "cutting their throats" if they selectedtheUnion to represent them, and by questioning anemployee concerning a union button he was wearing andadvising him that he would "benefit more by taking itoff," the Respondent has interfered with, restrained andcoerced employees in the exercise of their statutory rightswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not discriminatorily dischargedPaulD Butler or engaged in interference, restraint, orcoercion of employees except as found above.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, and pursuantto Section 10(c) of the National Labor Relations Act, asamended, it is ordered that the Respondent, Gamble's,Inc.,Montgomery,Alabama, itsofficers,agents,successors, and assigns, shall-I.Cease and desist from(a)Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, bydischarging employees or discriminating against them inany other manner in regard to their hire or tenure ofemployment or any term or condition of employment(b) Coercively interrogating employees concerning theirunion membership, sympathies, activities or promises theUnion made to them; giving employees the impressionthat the Company was keeping union meetings undersurveillanceor that it had informants; engaging insurveillance of union meetings, warning employees thatsupport of the Union would hurt them "personally",expresslyorimpliedlythreateningemployeeswithdischarge if they continued to support the Union; warningemployees that they would be "cutting their throats" iftheyselectedtheUnion to represent them; andquestioning them concerning union buttons they wear andadvising them that they would benefit more by removingthem(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization, to form labor organizations, to join orassisttheabove-namedUnion or any other labororganization,tobargaincollectivelythroughrepresentativesof their own choosing, to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)OfferGlennH.Hallimmediateandfullreinstatement to his former or a substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearningshemay have suffered by reason of thediscrimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b)NotifyGlennH.Hall if serving in the ArmedForcesof the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary or useful in analyzing the amount ofbackpaydueand the right to reinstatement andemployment under the terms of this Recommended Order.(d) Post at its plant in Montgomery, Alabama, copiesof the notice attached hereto as an "Appendix."" Copiesof said notice, on forms provided by the RegionalDirector for Region 15, shall, after having been dulysigned by an authorized representative of the Respondent,be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other matenal(e)Notify the Regional Director for Region 15, inwriting,within20 days- from the date of the TnalExaminer's Decision, as to what steps the Respondent hastaken to comply herewith "IT•S FURTHER ORDERED that the amended complaintbe, and it hereby is, dismissed insofar as it alleges that theRespondent discriminated against PaulD Butler inviolation of Section 8(a)(3) of the Act and engaged ininterference, restraint and coercion in violation of Section8(a)(l) of the Act except as found aboveAPPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended,we hereby notify ouremplo ees that:WE WILLNOT discharge or layoff any employee orotherwisediscriminateagainsthim because of hismembership in, or activities on behalf of,UnitedSteelworkers of America,AFL-CIO,or any other labororganization.WE WILL NOTcoercively question our employeesconcerning their unionmembership,sympathies oractivities or promises they received from the Union orany other labor organization.WE WILL NOT expressly or impliedly warn ouremployees that the Union would hurt them personallyor that they might lose their jobs if they supported theUnion or that they would be cutting their throats ifthey selected the Union to represent them.WE WILL NOTtellour employees that it would be totheir benefit to remove union buttons they might be"In the event that this Recommended Order is adopted by the Board,the words"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 15, in writing, within 10 days from the date of this Order, as towhat steps the Respondent has taken to comply herewith." GAMBLE'S INC.89wearing.WEWILLNOTkeepunionmeetingsundersurveillance or give employees the impression that wehave been doing that or that we have informants to tellus about their attendanceat unionmeetings.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form labor organizations,to join or assist the above-named Union or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing,to engage inconcertedactivitiesforthepurposeof collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL offer Glenn H. Hall immediate and fullreinstatement to his former or a substantially equivalentposition,without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof earnings suffered by reason of the discriminationagainst him.WE WILL notify the above-named employee ifpresently serving in the Armed Forces of the UnitedStatesofhisrighttofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.All our employees are free to become or remain, orrefrain from becoming or remaining, members of UnitedSteelworkers of America, AFL-CIO, or any other labororganizationGAMBLE'S, INC(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6361.